UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 05-6550



In Re:   MARTELL WHITAKER,

                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                          (CR-98-1016-DWS)


Submitted:   August 12, 2005            Decided:   September 30, 2005



Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition granted by unpublished per curiam opinion.


Martell Whitaker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Martell Whitaker petitions for writ of mandamus, seeking

an order directing the district court to rule on a pending 18

U.S.C. § 3582(c)(2) (2000) motion. The district court has taken no

action with respect to the motion, which Whitaker filed in July

2001.

              In   accordance   with    an     order   from   this   court,     the

Government responded to the petition, opposing granting relief. We

find the Government’s argument unpersuasive.

              We conclude that Whitaker has established a clear and

indisputable right to expeditious treatment of his § 3582(c)(2)

motion and that no other adequate remedy is available.               Therefore,

we find that he is entitled to a writ of mandamus.                   See Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980); In re Beard,

811 F.2d 818, 826 (4th Cir. 1987).

              Accordingly, we grant leave to proceed in forma pauperis

and grant the petition for writ of mandamus.              The district court is

ordered to act on case No. CR-98-1016-DWS within sixty days of the

date of this opinion.        We dispense with oral argument because the

facts   and    legal   contentions     are     adequately     presented    in   the

materials     before   the   court     and     argument   would   not     aid   the

decisional process.



                                                               PETITION GRANTED


                                       - 2 -